Citation Nr: 1524457	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disability. 

3.  Entitlement to service connection for dental treatment purposes for residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to May 1971.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia, and a December 2010 rating decision of the VARO in Montgomery, Alabama.   

In November 2012, the Veteran testified before a Decision Review Officer in Atlanta, Georgia.  A transcript of that hearing is of record.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Additional evidence was submitted in April 2015 with waiver of RO adjudication.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's in-service dental injury did not result in the loss of substance of the body of the maxilla or mandible.

2.  The Veteran's tooth #9 was extracted in service due to in-service trauma.


CONCLUSION OF LAW

The criteria for service connection of a dental disability for Class II (a) treatment purposes only are met. 38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 17.161 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested service connection for dental treatment for a missing tooth which has been replaced by a permanent bridge.  Initially, the Board notes that replaceable missing teeth cannot be considered for service connection for compensation purposes.  38 C.F.R. § 3.381.  (VA regulations distinguish between "replaceable missing teeth" or periodontal disease, which do not warrant service connection and teeth lost as a result of loss of substance of body of maxilla or mandible, which may warrant service connection.)  In addition, the Veteran indicated that he was seeking to obtain VA dental treatment, and not disability compensation, for his missing tooth.  (See Board hearing transcript, page 6.)

The Board finds, as discussed below, that the Veteran's missing tooth #9 should be service-connected for dental treatment purposes only under Class II (a).

Service connection for replaceable missing teeth for dental treatment purposes only may be granted as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 17.161 provides for several classes of outpatient dental treatment.  Under Class II (a), treatment is warranted where a Veteran has a service-connected noncompensable dental condition adjudicated as resulting from combat wounds or service trauma.  

The Veteran's STRs upon entrance are negative for a missing tooth.  Subsequently, dental notations on the Veteran's in-service Standard Form 608 dated on March 11, 1970 reflect that the Veteran was seen for a fracture of tooth #9 and trauma to tooth #8.  A March 20, 1970 notation reflects necrotic pulp was extirpated from tooth #9.  An April 1, 1970 notation reflects that the Veteran was referred for surgery.  An April 2, 1970 notation reflects that tooth #9 was extracted.  Subsequent notations in 1971 note that the Veteran had a missing tooth #9.  The Veteran's November 1970 report of medical examination for separation purposes reflects that tooth #9 was missing, as evidenced by the "x".  It also reflects "Type 3, Class 2, qualified".  

Although the dental notations do not specifically note that tooth #9 was extracted due to trauma, the evidence as a whole supports such a finding.  The notations note trauma to another tooth (tooth #8) on the same day as the noted fracture to tooth #9.  The Veteran has testified that he had trauma to his teeth when he was hit in the face by a racket during a racquetball game in service.  A letter to the Veteran's spouse, dated April 3, 1970, from the Veteran includes the following: "Well it finally happened today.  They took my tooth out and gave me my new one.  It almost looks exactly like my old one before it got busted up."
 
Based on the evidence as a whole, the Board finds that the Veteran's tooth #9 was extracted in service due to trauma; thus, noncompensable service-connected for dental treatment purposes only is warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As the determination is favorable to the Veteran, discussion of the duties to notify and assist is not necessary. 


ORDER

Service connection for Class II (a) dental treatment purposes only for tooth #9 is granted.

REMAND

Acquired Psychiatric Disability

The Veteran has submitted several diagnoses of acquired psychiatric disabilities causally related to service.  However, the bases for some of the diagnoses and nexus opinions appear to be based on an erroneous factual basis.  

The earliest clinical evidence of an acquired psychiatric disability is in 2007.  2007 VA clinical records reflect that the Veteran reported that he was diagnosed with PTSD in approximately 1990.  He reported chronic nightmares of two friends who died, one of whom was in service.  He reported that he was not present when his friends died but "just feels guilty" that he was playing sports in service, while his friends were dying.  He reported that he had made a suicide attempt in 1995 and had been followed by a psychiatrist for a year.  (See November and December 2007 VA clinical records.)  

A July 2008 VA clinical note reflects a diagnosis of depression based on the Veteran's report of a lengthy history of depression after two of his best friends were killed in action.  He reported that he was not present to witness their deaths but was notified about one of the deaths immediately after he had returned to the safety of home.  He reported that he felt guilty that these men died while serving their county and he did not face those fears.  He stated "I was never frightened or in harm's way.  It was hard to see them shot down and not be a part of it."  He reported a suicidal gesture in 1992 or 1993.  

An August 2008 VA clinical record reflects that he reported that his two friends died in Vietnam.  September 2008 records reflect the death of his two friends and an in-service injury to his brother.  They note that the Veteran had self-diagnosed PTSD because he volunteered to go to Vietnam in an effort to prevent his younger brother from going to Vietnam, and he [the Veteran] was instead sent to Okinawa.  He believed that he had survivor's guilt because his brother was wounded in Vietnam and he did not prevent it.  He reported that while stationed in Okinawa, he heard about a friend who was killed in Vietnam and he was unable to attend the funeral. 

An April 2009 VA record reflects that the  Veteran reported he attempted suicide in 1994 when undergoing a severe medical crisis, which restricted him from physical activity and was the impetus for feeling depressed. 

August 2009 correspondence from Dr. S.S. of Papp Clinic reflects the opinion of the doctor that the Veteran has "suffered from depression his entire adult life and since serving in the military.  He had lost two close friends while he was in the military and his brother was injured in Vietnam.  This more likely than not has contributed and/or caused his adult lifetime depression."

July 2010 correspondence from Dr. R.A. (psychiatrist) from the Decatur, Georgia VAMC reflects that he has treated the Veteran since May 2009.  Dr. R.A. stated that the Veteran has a long and chronic history of depression which dates back to the time when two of his close friends died in action during the Vietnam War.  It was noted that the Veteran "admits to having extreme feelings of guilt for him being spared and them being killed for their country."

April 2015 correspondence from Dr. F. B-M. of Providence Residential & Outpatient PTSD Services (PROPS) reflects her opinion that the Veteran has PTSD and depression due to the deaths of two friends with whom he worked in Okinawa and the injuries his brother sustained in Vietnam. 

The Veteran has submitted the names of his two "friends" whose deaths appear to be the basis for some of the nexus opinions; however, the evidence does not support a finding that they were killed in Vietnam, or that they died in service of their country while the Veteran was in service.  In addition, the Veteran's reports as to his relationship to the individuals do not seem credible.  

The one man, Capt. W. B. T., Jr. has been shown to have been stationed in Okinawa and died when his plane crashed off the coast of Okinawa; however, this occurred in April 1972, more than 11 months after the Veteran separated from service.  The Veteran has provided a statement detailing the trauma of Capt. W. "B."T.'s death.  He stated that Capt. W. "B." T. "called in on the squadron radio to say all was well after he had taken off - minutes later his aircraft exploded.  He was killed."  The Veteran stated that he was "standing at the radio desk when the call came in.  I also visited with [Capt. B. T.'s] family that evening.  [Capt. W. "B."T.] was my closest friend . . . after he was killed I was discharged out to a civilian world that had no clue what our military was doing in Vietnam.  I started having dreams of Bills last flight . . ."  Such statements are less than credible given the location and date of Capt. W. "B." T.'s death.

The other man, B. D., was a college football player, who died in September 1970 from a brain hemorrhage while attending college.  

The Veteran also alleges that he has an acquired psychiatric disability due to his brother being injured in service, although the record does not include evidence of such injuries.  

The Board finds that VA should attempt to obtain additional clinical records, and a VA opinion as to whether the Veteran has an acquired psychiatric disability causally related to service experiences, to include notification that a civilian friend died while he was in service, and/or notification that his brother had injuries in service, if found to be credible and occurring while the Veteran was in service.

In addition, VA should attempt to obtain record from the Veteran's primary care physician who referred him for psychiatric evaluation in December 2007, and records from 1990 to 1996 (the approximate time periods in which the Veteran said he had a suicide gesture and one year treatment, and a diagnosis of PTSD (See December/November 2007 records).)

Sleep Apnea

The Veteran contends that he had depression in service, which led to overeating and weight gain, which led to sleep apnea.  Thus, the issue of entitlement to sleep apnea is inextricably intertwined with the above remanded issue.

The Veteran was 68.25 inches in height and weighed 172 lbs. upon entrance in June 1967.  He was 70 inches in height and weighed 208 lbs. upon separation in November 1970.  Upon separation, he denied ever having had depression or excessive worry, or nervous trouble of any sort.  When diagnosed with sleep apnea in December 2006, the Veteran was 69 inches and weighed 265 lbs.

A December 2006 sleep study report references a November 2006 record which is not associated with the claims file.  Thus reflecting that the Board does not have the complete pertinent records. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received treatment for his mental health and/or sleep disorder, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include a.) 1990 to 1996 mental health treatment; b.) Dr. S.S. of Papp Clinic; c.) Dr. F. B.M. of Providence Residential & Outpatient PTSD Services; d.) primary care physician records from January 2007 to December 2007; and e.) sleep study records from November 2006. 

After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include all VA records from 1990 to present.  

2.  Request the appellant to provide documentation as to the dates and extent of his brother's injuries in service (e.g. military records, clinical records). 

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA to determine the current nature and likely etiology of any diagnosed psychiatric disability.  The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has an acquired psychiatric disability causally related to active service. 

The clinician should consider the entire claims file, to include:  a.) the Veteran's denial of depression upon separation; b.) the Veteran's allegations with regard to depression, if supported by the record and credible; c.) the April 2009 VA record which reflects that the Veteran reported that in 1994 he was undergoing a severe medical crisis, which restricted him from physical activity and was the impetus for feeling depressed. 

The clinician should not consider that the Veteran had a pilot friend die while the Veteran was in service, as this allegation is not credible.  The clinician may consider that the Veteran has stated that he was devastated by the pilot's death, and that the Veteran has previously provided less than credible information as to his proximity to this death, which actually occurred in April 1972, 11 months after the Veteran's separation from service.  (See July 2008 VA Form 21-0781.)

The clinician should discuss the effect of notification of the civilian death of a friend; for example, whether it is as likely as not that would cause a temporary mourning period or, instead, a lifelong depression or psychiatric disability.

The clinician is requested to provide a complete rationale for the opinion, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, and established medical principles.

4.  Thereafter, obtain a clinical opinion from the appropriate clinician as to whether it is as likely as not that the Veteran has sleep apnea causally related to, or aggravated by, service or a service-connected disability.  The clinician should consider the entire claims file, to include, if pertinent: a.) the Veteran's weights in service and when diagnosed with sleep apnea; b.) the Veteran's age and gender when diagnosed with sleep apnea; and c.) the Veteran's service-connected disabilities, if any. 

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for an acquired psychiatric disability and sleep apnea.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


